Order entered October 24, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-00894-CV

                                   ERIC DRAKE, Appellant

                                                V.

            SUNHEE PI, CHONG PARK, AND KRISTINA KASTL, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                            ORDER
                           Before Justices Fillmore, Lewis, and Brown

       Before the Court is the October 9, 2013 motion to dismiss filed by appellees Sunhee Pi

and Chong Park. Appellees Pi and Park move to dismiss the appeal because the notice of appeal

is untimely as to them. Appellant did not file a response to this motion.

       A notice of appeal is due thirty days after the date the judgment is signed or ninety days

after the date the judgment is signed if a party timely files a post-judgment motion that extends

the appellate timetable. See TEX. R. APP. P. 26.1(a). Without a timely notice of appeal, this

Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b). The judgment relating to appellees Pi and

Park was signed on February 13, 2012. Appellant filed his notice of appeal on June 5, 2013,

more than one year past the deadline.
         Because the notice of appeal was untimely, this Court lacks jurisdiction over appellant’s

appeal as to appellees Pi and Park. Accordingly, we GRANT the motion and DISMISS this

appeal as to appellees, Sunhee Pi and Chong Park. This appeal continues as to appellee Kristina

Kastl.

                                                     /s/    ADA BROWN
                                                            JUSTICE